Citation Nr: 9922284	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for seborrheic 
keratosis, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a cognitive 
disorder, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for arthralgia, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969December 
1971 and from March 1978 to May 1995.  The veteran had 
service in the Southwest Asia theater of operations from 
December 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1997, and the statement of the case was issued 
that same month.  A substantive appeal was received in 
January 1998.  In October 1998, the veteran and his spouse 
testified before the undersigned member of the Board by means 
of a videoconference hearing.

The Board notes that service connection has already been 
established for:  major depression; left shoulder disability; 
right shoulder disability; folliculitis; left ear hearing 
loss; right ankle disability; a nasal fracture; and, a left 
thumb fracture. 

By rating decision in September 1998, various claims for 
benefits were denied by the RO.  However, a notice of 
disagreement has not been received to initiate an appeal from 
that determination, and the following decision is limited to 
the issues as set forth on the first page of this decision. 


FINDINGS OF FACT

1.  The veteran had twenty years active military service,  
including a period in the Southwest Asia theater of 
operations from December 1990 to April 1991.

2.  The veteran suffers from seborrheic keratosis which was 
manifested during his period of active military service.  

3.  The veteran suffers from a cognitive disorder which was 
manifested during his period of active military service.

4.  There is no medical diagnosis of current arthralgia, nor 
is there objective evidence perceptible to an examining 
physician, or other non-medical indicators that are capable 
of independent verification, which show that the veteran 
currently suffers from disability manifested by arthralgia 
which cannot be attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  Seborrheic keratosis was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  A cognitive disorder was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  Disability manifested by arthralgia was not incurred in 
or aggravated during the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran had active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War from December 1990 to April 1991.  In view 
of the particular nature of the claimed disabilities, and the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding 
service connection for disability due to undiagnosed 
illnesses for such veterans, the Board finds that the 
veteran's claims are well-grounded under 38 U.S.C.A. § 
5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of these 
claims.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a). For a showing of chronic disease during 
service there is required a combination of manifestations 
sufficient to identity the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings.  38 C.F.R. 
§ 3.303(b).  If a condition noted during service is not shown 
to be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, inter alia, muscle pain and joint pain and 
etc.  Objective indications of chronic disability include 
both objective evidence perceptible to an examining physician 
and other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).

Turning to the evidence, the Board observes during service in 
1978, the veteran reported skin rashes between his legs since 
his service in Vietnam in 1969.  

In the context of a period of military hospitalization in 
November 1994, some six months prior to the veteran's 
discharge from active duty service, the veteran was diagnosed 
with folliculitis and also with a cognitive disorder, not 
otherwise specified.  Rashes on the buttocks and scalp were 
reported.  Further, the veteran voiced complaints of pain in 
his hands, knees, shoulders and elbows and problems in his 
associated joints; the examiner additionally noted in the 
rheumatology portion of the examination that the veteran had 
diffuse myalgia, nonspecific, and the examiner explicitly 
concluded that "no diagnosis" was applicable.

A cognitive disorder, inter alia, was noted on the veteran's 
discharge medical examination afforded in February 1995.  The 
veteran generally reported skin abnormalities on that 
discharge examination, but the examiner reported the skin as 
within normal limits.  Service medical records report an 
episode of seborrheic keratosis of the scalp in 1991.  

In the context of a VA examination on July 5, 1995, some 2 
months after service, the veteran was diagnosed with, inter 
alia, seborrheic keratosis and a cognitive disorder, not 
otherwise specified.  Although the veteran registered 
continuing complaints relating principally his shoulders as 
well as to his arms and hands,  degenerative joint disease of 
the right shoulder was the only pertinent diagnosis,. 

In the context of a skin disorders examination afforded on 
July 11, 1995, the veteran reported a groin rash since his 
service in Vietnam.  Objectively, the examiner noted that the 
area had mostly cleared; however, there was a dark spot in 
the left groin which was consistent with seborrheic 
keratosis.  The veteran additionally described a follicular 
eruption, occurring mostly over the buttocks and lower back 
region.  Assessment was seborrheic keratosis in the left 
groin and history of intermittent folliculitis in the 
buttocks region and lower back.  The Board notes that service 
connection was subsequently established for recurrent 
folliculitis in a September rating decision.   

A summary of the aforesaid examination was generated in 
December 1995 which, in pertinent part, failed to report any 
generalized joint problems.  Seborrheic keratosis of the 
groin and intermittent folliculitis were separately 
identified in that report, however.  

Service connection has been established for, inter alia, 
major depression, a left shoulder injury with degenerative 
joint disease, right shoulder, post operative, with 
arthritis, a right ankle injury with crepitus and for a left 
thumb fracture and for chronic recurrent folliculitis.

Seborrheic Keratosis

In the case of the claim for seborrheic keratosis, the Board 
notes several complaints of intermittent skin rashes and a 
diagnosis of folliculitis during service.  There was at least 
one medical reference to seborrheic keratosis during service, 
and the record, including testimony, is to the effect that he 
suffered from a rash during and since service.  
Significantly, seborrheic keratosis was diagnosed shortly 
after service together with a distinguishable more 
generalized diagnosis of folliculitis.  The Board considers 
it significant that the veteran had reported skin problems on 
a number of occasions within a few years prior to discharge 
and skin rashes in the groin area some years previously.  It 
appears from the record that medically trained personnel have 
in fact identified seborrheic keratosis as a separate skin 
disorder separate and apart from the already service-
connected folliculitis.   Based on this record, the Board 
finds that the preponderance of the evidence shows that the 
veteran suffers from seborrheic keratosis which had its 
inception during his period of military service, and service 
connection for seborrheic keratosis is therefore warranted.   

Cognitive Disorder

Service medical records do document a cognitive disorder in 
November 1994, and, likewise, the condition was also reported 
on his discharge examination in February 1995.  Subsequent VA 
medical records, including the report of a VA examination in 
June 1998, show a continuity of that diagnosis along with 
indications of treatment so as to warrant service connection.  
Accordingly, service connection for a cognitive disorder is 
warranted on a direct basis without necessity of evaluation 
of this claimed condition in the context of a Persian Gulf 
claim.

Arthralgia

Apart from a left shoulder injury with degenerative joint 
disease, right shoulder, post operative, with arthritis, a 
right ankle injury with crepitus and for a left thumb 
fracture, service medical records do not document trauma to 
the elbows, knees or hands and, moreover, medical records, 
including subsequent VA examinations, do not show a diagnosis 
of an arthralgia condition such as to warrant service 
connection on a direct basis beyond those conditions for 
which service connected has already been established.

As to his claim based on an undiagnosed illness, the Board 
notes that November 1994 medical records do document multiple 
joint complaints and arthralgia.  Moreover, the veteran has 
testified to continuing pain in the hands, elbows, and 
wrists.  However, the veteran's complaints are not supported 
by findings perceptible to an examining physician or by other 
non-medical indicators which are capable of verification.  In 
fact, on VA examination in June 1998, no complaints other 
than associated with shoulder problems were noted and no 
findings of any problems with multiple joint pains were 
reported.  While the Board understands the veteran's 
assertions, it is unable to find a basis for service 
connection for arthralgia, including as due to an undiagnosed 
illness.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
allow for a favorable resolution of this claim on appeal.  38 
U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for seborrheic keratosis is 
warranted.  Entitlement to service connection for a cognitive 
disorder is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for arthralgia, including 
as due to an undiagnosed illness, is not warranted.  To this 
extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

